United States Court of Appeals
                                                                   Fifth Circuit
                                                                 F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  February 13, 2007

                                                              Charles R. Fulbruge III
                                                                      Clerk
                             No. 05-20786


UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

ROCKY DWAYNE LEWIS,

                                             Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. 4:04-CR-436-ALL
                        --------------------

Before GARWOOD, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Defendant-Appellant Rocky Dwayne Lewis appeals his bench-trial

conviction for (1) possession with intent to distribute five grams

or   more   of   methamphetamine,   (2)   possession   with    intent     to

distribute a mixture containing a detectable amount of 3, 4-

methylenedioxymethamphetamine, and (3) possession of one or more

firearms in furtherance of a drug-trafficking crime.          He contends

that the district court erred in denying his motion to suppress

evidence seized from his hotel room safe and from his vehicle and

person following his arrest.


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Specifically, Lewis asserts that Keylesa Carson, an individual

found in his hotel room, was acting as an agent for the government

when she opened the hotel room safe in which officers found crystal

meth and a .45 caliber pistol.      Lewis maintains that, even though

he gave Carson the combination to the safe without being asked for

it, he never consented to the safe being searched, so that search

was unlawful.    Lewis reasons that the agents improperly relied on

the evidence found in the safe to arrest him, thereby invalidating

the search of his car.     Lewis therefore contends that a 9mm Makarav

handgun   (alternatively    identified   as   a   Makarav   .380   caliber

pistol), approximately 50 tablets of methamphetamine, and bags of

crystal methamphetamine1 found during the search of his car should

be suppressed.

     Contrary to Lewis’s argument, the officers had probable cause

to arrest him, even without the evidence in the safe.               A tip

provided by a confidential informant, police corroboration of that

tip, and the drugs and drug paraphernalia in plain view in his

hotel room constituted probable cause to arrest Lewis, regardless

of any contraband found in the hotel safe.2        Indeed, the officers

had already decided to arrest Lewis, and had set a plan in motion

to do so by attempting to arrange a meeting with him, before the

     1
          Laboratory tests showed the substances found in Lewis’s
car to be 13 grams of pure methamphetamine and four grams of a
mixture containing a detectable amount of MDMA.
     2
          See Illinois v. Gates, 462 U.S. 213, 241-46 (1983);
United States v. Wadley, 59 F.3d 510, 512 (5th Cir. 1995).

                                    2
hotel safe was opened.       The searches of Lewis’s vehicle and person

were therefore valid searches incident to his lawful arrest.3

Lewis acknowledged that the evidence obtained during the search of

the car —— including the handgun, the meth, and the bag of crystal

meth —— belonged to him; and that evidence was sufficient to

support convictions on each count.          Thus, even if the evidence

found in the safe were to be suppressed, the other lawfully

admitted    evidence   was    more   than   sufficient   to   support   his

conviction.    The judgment of the district court is

AFFIRMED.




     3
            United States v. Hernandez, 825 F.2d 846, 852 (5th Cir.
1987).

                                      3